         Case 1:20-cv-10199-LTS Document 4 Filed 02/05/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISRICT OF MASSACHUSETTS



                                                                   Civil Action
                                                                   No: 1:20-cv-10199-LTS

                           THE STATE OF MASSACHUSETTS
                                      Plaintiff

                                            v.

                                  RYAN TYLER KILBY

                                        Defendant



                                 ORDER OF REMAND

SOROKIN, D.J.

       In accordance with the Court’s Memorandum and Order dated February 4, 2020,

(CM/ECF No. 3) the above-entitled action is hereby REMANDED to Fall River District Court.


                                                               By the Court,

                                                           ROBERT M. FARRELL
                                                           CLERK OF THE COURT


                                                               /s/Mariliz Montes
                                                               Deputy Clerk

February 4, 2020
